Third District Court of Appeal
                               State of Florida

                         Opinion filed June 22, 2022.
       Not final until disposition of timely filed motion for rehearing.

                            ________________

                             No. 3D21-1176
                     Lower Tribunal No. 18-13362 SP
                          ________________


            United Automobile Insurance Company,
                                  Appellant,

                                     vs.

                  Miami Medical Group, Inc., etc.,
                                  Appellee.



    An Appeal from the County Court for Miami-Dade County, Gloria
Gonzalez-Meyer, Judge.

     Michael J. Neimand, for appellant.

     Feiler & Leach, P.L., and Martin E. Leach, for appellee.


Before LOGUE, HENDON and BOKOR, JJ.

     PER CURIAM.

     Affirmed.